NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-9 are rejected under 35 U.S.C. 112(b) as being unpatentable.
Claims 1, 4, and 10 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable.
Claims 2-3, 5-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable.

Claim Objections
Claims 5, 13, and 18 are objected to because of the following informalities:  the word “corresponding” is misspelled in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao (US 2018/0336106).
Regarding claim 1, Cao et al. disclose: 
A method of computer memory management in a computing device having a processor operatively coupled to a physical memory, the processor executing instructions to provide an operating system in the computing device, wherein the method comprising: 
([0018] the host operating system 104A can be the Linux operation system and the kernel 110A generally operates to manage access to physical memory by the applications running on the virtual machines. While the embodiment described herein refers to the Linux operating system, any operating system that can be configured to support two or more different memory page sizes is suitable), a request for allocation of memory (FIG. 4A step 410 Process requests non-hugepage allocation?); and 
in response to receiving the request for allocation of memory (FIG. 4A step 410 Process requests non-hugepage allocation?), determining whether the request is for allocation from a first memory region or a second memory region of the physical memory (FIG. 4A step 410 Y or N?; FIG. 2 Region 200 and Region 201 of VM Memory 130A; [0012] virtual machine (VM) memory pages are typically managed such that they are backed by physical pages), wherein: 
the first memory region is subdivided into multiple first memory subregions individually having a first size ([0020] a first virtual memory region 200 backed by physical memory pages (i.e. subregions) of a first size; FIG. 2 Non-Huge Pages 201); and 
the second memory region is subdivided into multiple second memory subregions individually having a second size larger than the first size of the first memory subregions ([0020] a second, larger page size (i.e. subregions); FIG. 2 Huge Pages 202); and 
the operating system of the computing device concurrently tracks status of the individual first and second memory subregions of the first and second memory regions of the physical memory, respectively ([0013] the entire state of the active VM (i.e., virtual device state(s) and process/application memory) is being continually monitored; [0018] the host operating system 104A can be the Linux operation system and the kernel 110A generally operates to manage access to physical memory by the applications running on the virtual machines); and 
(FIG. 4A step 415 N-HP Allocated to Process) or second memory region (FIG. 4A step 420 HP Allocated to Process), respectively, in response to the request (FIG. 4A step 410).
Regarding claim 4, Cao further discloses: 
The method of claim 1 wherein: 
the first memory region supports a first set of memory management operations (FIG. 2 Ap. 200A State and V. Dev. State 225 in Non-Huge Pages 201; [0020] one or more of the processes or applications running on the VM can request to be allocated one or more non-huge pages 201 by the VMM 115A, and state 220A (data stored as a consequence of logical instructions associated with the process being executed by the HA computer system) resulting from and associated with the operation of the application can be stored in any of these pages. Also, virtual devices operating under the control of the VMM 115A to support any of the applications running on the VM 117A can also be allocated [non-]huge pages in order to store information (state 223A) needed by the applications to operate. The combination of the application state 220A and virtual device state 225 and the application state 223A comprises all of the state associated with the VM 117A running on the Host 101A); 
the second memory region support a second set of memory management operations (FIG. 2 APP. 223A State in Huge pages 202; [0012] certain virtualized network applications or processes can achieve better performance when they are allocated much larger, or so called huge pages. One such type of application is a virtual network function (VNF) which can have a high rate of memory modification due to a large volume of network packets being received and modified. The operation of a VNF can be optimized by placing network packet memory buffers in very large or huge pages; [0020]); and 
the first set is larger than the second set (FIG. 2 Non-Huge Pages hold App 220 A State and V. Dev. State 225 while Huge Pages hold App. 223A State).
Regarding claim 10, Cao et al. disclose: 
A computing device, comprising: 
a processor ([0012] the system processor); and 
a physical memory (FIG. 2 Region 200 and Region 201 of VM Memory 130A; [0012] virtual machine (VM) memory pages are typically managed such that they are backed by physical pages) operatively coupled to the processor ([0012]), the physical memory containing instructions executable by the processor to cause the computing device to provide an operating system ([0018] the host operating system 104A can be the Linux operation system and the kernel 110A generally operates to manage access to physical memory by the applications running on the virtual machines. While the embodiment described herein refers to the Linux operating system, any operating system that can be configured to support two or more different memory page sizes is suitable), wherein the physical memory includes: 
a first memory region subdivided into multiple first memory subregions of a first size ([0020] a first virtual memory region 200 backed by physical memory pages (i.e. subregions) of a first size; FIG. 2 Non-Huge Pages 201); 
a second memory region subdivided into multiple second memory subregions of a second size larger than the first size ([0020] a second, larger page size (i.e. subregions); FIG. 2 Huge Pages 202); and 
([0013] the entire state of the active VM (i.e., virtual device state(s) and process/application memory) is being continually monitored; [0018] the host operating system 104A can be the Linux operation system and the kernel 110A generally operates to manage access to physical memory by the applications running on the virtual machines); and 
the physical memory includes additional instructions executable by the processor to cause the computing device to: 
receive, at the operating system ([0018] the host operating system 104A can be the Linux operation system and the kernel 110A generally operates to manage access to physical memory by the applications running on the virtual machines. While the embodiment described herein refers to the Linux operating system, any operating system that can be configured to support two or more different memory page sizes is suitable), a request for allocation of memory (FIG. 4A step 410 Process requests non-hugepage allocation?); and 
in response to receiving the request for allocation of memory (FIG. 4A step 410 Process requests non-hugepage allocation?), selectively allocate a portion of the first or second multiple memory subregions of the first (FIG. 4A step 415 N-HP Allocated to Process) or second memory region (FIG. 4A step 420 HP Allocated to Process), respectively, in response to the request (FIG. 4A step 410).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cao as applied to claim 1 above, and further in view of Loh et al. (US 2015/0324131), and further view of Kaminski (P. Kaminski, “NUMA aware heap memory manager,” Advanced Micro Devices, 2009, available:  https://developer.amd.com/wordpress/media/2012/10/NUMA_aware_heap_memory_manager_article_final.pdf).
Regarding claim 2, Cao further discloses: 
The method of claim 1 wherein determining whether the request is for allocation from the first memory region or the second memory region of the physical memory (FIG. 4A step 410 Y or N?)…and wherein the first memory subregions each having a size of a memory page in the physical memory ([0020] a first virtual memory region 200 backed by physical memory pages (i.e. subregions) of a first size; FIG. 2 Non-Huge Pages 201).
Cao does not appear to explicitly teach “includes determining whether the request is received from a first Application Programming Interface ("API") corresponding to the first memory region or from a second API corresponding to the second memory region.” However, Loh et al. discloses:
…includes determining whether the request is received from a first Application Programming Interface ("API") corresponding to the first memory region ([0020] in the illustrated embodiment, a library store comprises a library 120 which provides data structures, algorithms, and other services through an Application Programming Interface (API) 122 to a programmer or other user, such that the back-end implementation of the library 120 dynamically handles memory allocation decisions)…
Cao and Loh et al. are analogous art because Cao and Loh et al. teach memory management.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, having the teachings of Cao to and Loh et al. before him/her, to modify the teachings of Cao with the API of Loh et al. because implementing the API enables a programmer or other user to access a library store of data structures, algorithms, and other services. The back-end implementation of the library dynamically handles memory allocation decisions, allowing for allocation decisions based on higher-level semantic or domain-specific knowledge of how data will be accessed (Loh et al. [0020]).
The combination of Cao and Loh et al. do not appear to explicitly teach “or from a second API corresponding to the second memory region.” However, Kaminski discloses:
or from a second API corresponding to the second memory region (page 2, line 39:  Operating systems provide multiple APIs for memory allocation and management)…
Cao, Loh et al., and Kaminski are analogous art because Cao, Loh et al., and Kaminski teach memory management.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, having the teachings of Cao, Loh et al. and Kaminski before him/her, to modify the combined teachings of Cao and Loh et al. with the second API of Kaminski because implementing more than one API would enable programmers or other user 
Regarding claim 11, Cao further discloses: 
The computing device of claim 10 wherein to selectively allocate memory (FIG. 4A step 410 Y or N?)…
Cao does not appear to explicitly teach “includes to determine whether the request is received from a first Application Programming Interface ("API") corresponding to the first memory region or from a second API corresponding to the second memory region.” However, Loh et al. discloses:
includes to determine whether the request is received from a first Application Programming Interface ("API") corresponding to the first memory region ([0020] in the illustrated embodiment, a library store comprises a library 120 which provides data structures, algorithms, and other services through an Application Programming Interface (API) 122 to a programmer or other user, such that the back-end implementation of the library 120 dynamically handles memory allocation decisions)…
The motivation for combining is based on the same rational presented for rejection of claim 2.
	The combination of Cao and Loh et al. do not appear to explicitly teach “or from a second API corresponding to the second memory region.” However, Kaminski discloses:
or from a second API corresponding to the second memory region (page 2, line 39:  Operating systems provide multiple APIs for memory allocation and management)…
The motivation for combining is based on the same rationale presented for rejection of claim 2.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cao as applied to claim 1 above, and further in view of Jeong et al. (US 2020/0249969).
Regarding claim 3, Cao further discloses: 
The method of claim 1 wherein: 
the operating system is a host operating system (FIG. 1 Host Opsys 104A); and 
determining whether the request is for allocation from the first memory region or the second memory region of the physical memory (FIG. 4A step 410 Y or N?) includes: 
…in response to determining that the received request is for allocation of memory to a guest operating system ([0015] During operation, a computer process running on the virtual machine can request that the VMM allocate virtual memory backed by either the first or second page size; A guest operating system is an application that runs on the virtual machine, see Jeong et al. below), indicating that the request is for allocation from the second memory region (FIG. 4A step 420 HP Allocated to Process).
Cao discloses that certain virtualized network applications or processes can achieve better performance when they are allocated to huge pages ([0012]). Cao further discloses allocating to one or more processes or applications running on a virtual machine the huge pages (FIG. 4A). Cao does not appear to explicitly teach “determining whether the received request is for allocation of memory to a guest operating system supported by the host operating system in the computing device.” However, Jeong et al. disclose:
determining whether the received request is for allocation of memory to a guest operating system supported by the host operating system in the computing device ([0044] The guest OS 102 may be an OS operating in a virtual machine; Abstract:  the host operating system can allocate dynamic memory of the guest operating system with respect to a request from the guest operating system); and 
Cao and Jeong et al. are analogous art because Cao and Jeong et al. teach memory management.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, having the teachings of Cao and Jeong et al. before him/her, to modify the teachings of Cao with the teachings of allocating memory to a guest operating system in Jeong et al. because determining that the request is from a guest operating system supported by the host operating system would enable the system to dynamically manage the allocations of memory between the host operating system and the guest operating system to prevent performance deterioration due to a memory shortage to either operating system (Jeong et al. [0027]).
Regarding claim 12, Cao further discloses: 
The computing device of claim 10 wherein: 
the operating system is a host operating system (FIG. 1 Host Opsys 104A); and 
to selectively allocate (FIG. 4A step 410 Y or N?) includes to: …
in response to determining that the received request is for allocation of memory to a guest operating system ([0015] During operation, a computer process running on the virtual machine can request that the VMM allocate virtual memory backed by either the first or second page size; A guest operating system is an application that runs on the virtual machine, see Jeong et al. below), indicate that the request is for allocation from the second memory region (FIG. 4A step 420 HP Allocated to Process)…
Cao discloses that certain virtualized network applications or processes can achieve better performance when they are allocated to huge pages ([0012]). Cao further discloses allocating to one or more processes or applications running on a virtual machine the huge pages (FIG. 4A). Cao does not appear to explicitly teach “determine whether the received request is for allocation of memory to a guest operating system supported by the host operating system in the computing device.” However, Jeong et al. disclose:
determine whether the received request is for allocation of memory to a guest operating system supported by the host operating system in the computing device ([0044] The guest OS 102 may be an OS operating in a virtual machine; Abstract:  the host operating system can allocate dynamic memory of the guest operating system with respect to a request from the guest operating system); and
The motivation for combining is based on the same rationale presented for rejection of claim 3.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cao as applied to claim 1 above, and further in view of Loh et al.
Regarding claim 5, Cao does not appear to explicitly teach while Loh et al. disclose: 
The method of claim 1 wherein: 
the first…memory regions ([0020] an operating system 121 of the processing system 100 allocates a unified, flat address space to the memories 106, 107, 108, 109)…include a percentage of memory configured to store metadata ([0022] allocate a first portion 132 (i.e. metadata) of the data structure 128 to memory 106, and a second portion 134 (i.e. data) of the data structure 128 to memory 109) correspodning to the first and second multiple memory ([0020] an operating system 121 of the processing system 100 allocates a unified, flat address space to the memories 106, 107, 108, 109; FIG. 1 DS portion 1 132 is metadata; [0022] the portions 132, 134 represent the metadata and data); and 
the percentage of memory configured to store the metadata of the second multiple memory subregions is smaller than that of the first multiple memory subregions ([0022] the first portion 132 (such as the metadata of the data structure 128) is allocated to memory 106 of class I that provides faster access than the memory 109 to which the second portion 134 (such as the data of the data structure 128) is allocated. Such an allocation may be made to improve performance of the processor 100 because the metadata is smaller than the data of the data structure 128, because the metadata is accessed more frequently than the data, a combination of these, and the like).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, having the teachings of Cao and Loh et al. before him/her, to modify the teachings of Cao with the teachings of Loh et al. on allocating memory to metadata because allocating a percentage of memory to store metadata in the fast access memory would improve performance of the processor because the metadata is smaller than the data of the data structure and the metadata is accessed more frequently than the data (Loh et al. [0022]).
Cao discloses two memory regions with each region having different page sizes. Loh et al. disclose a memory region with different sized subregions for storing metadata and data. The combination do not appear to explicitly teach that the first “and second memory regions each” have a percentage of memory configured to store metadata. However, it would have been obvious to one skilled in the art at the time of the invention, to duplicate Loh’s metadata/data configuration and apply it to both of Cao’s memory regions. The motivation for doing so would be to improve processor performance when accessing the multiple memory regions (Loh et al. [0022]).
 Regarding claim 13, Cao does not appear to explicitly teach while Loh et al. disclose: 
The computing device of claim 10 wherein: 
the first…memory regions ([0020] an operating system 121 of the processing system 100 allocates a unified, flat address space to the memories 106, 107, 108, 109)…include an amount of memory configured to store metadata ([0022] allocate a first portion 132 (i.e. metadata) of the data structure 128 to memory 106, and a second portion 134 (i.e. data) of the data structure 128 to memory 109) correspodning to the first and second multiple memory subregions (i.e. different page sizes), respectively ([0020] an operating system 121 of the processing system 100 allocates a unified, flat address space to the memories 106, 107, 108, 109; FIG. 1 DS portion 1 132 is metadata; [0022] the portions 132, 134 represent the metadata and data); and
the amount of memory configured to store the metadata of the second multiple memory subregions is smaller than that of the first multiple memory subregions ([0022] the first portion 132 (such as the metadata of the data structure 128) is allocated to memory 106 of class I that provides faster access than the memory 109 to which the second portion 134 (such as the data of the data structure 128) is allocated. Such an allocation may be made to improve performance of the processor 100 because the metadata is smaller than the data of the data structure 128, because the metadata is accessed more frequently than the data, a combination of these, and the like).

Cao discloses two memory regions with each region having different page sizes. Loh et al. disclose a memory region with different sized subregions for storing metadata and data. The combination do not appear to explicitly teach that the first “and second memory regions each” have an amount of memory configured to store metadata. However, it would have been obvious to one skilled in the art at the time of the invention, to duplicate Loh’s metadata/data configuration and apply it to both of Cao’s memory regions. The motivation for doing so would be to improve processor performance when accessing the multiple memory regions (Loh et al. [0022]).

Claims 6 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Cao as applied to claim 1 above, and further in view of Loh et al., and further in view of Shirota et al. (US 2017/0228155).
Regarding claim 6, Cao et al. further disclose: 
The method of claim 1 wherein: 
…allocating a portion of the first or second multiple memory subregions of the first (FIG. 4A step 415 N-HP Allocated to Process) or second memory region (FIG. 4A step 420 HP Allocated to Process), respectively, includes: 
allocating an amount of memory from the second memory region (FIG. 4A step 420 HP Allocated to Process) in response to the request (FIG. 4A step 410); and 
Cao does not appear to explicitly teach “the first and second memory regions each include an amount of memory configured to store metadata of the first and second multiple memory subregions, respectively; and…updating metadata of the allocated amount of memory from the second memory region, the amount of the metadata updated being smaller than if the same amount of memory were allocated from the first memory region.” However, Loh et al. disclose:
the first…memory regions…include an amount of memory configured to store metadata (FIG. 1 DS portion 1 132 is metadata; [0022] the portions 132, 134 represent the metadata and data) of the first and second multiple memory subregions, respectively (FIG. 1 memories 106/107 corresponds to first subregion and memories 108/109 correspond to second subregion); and 
…updating metadata of the allocated amount of memory ([0041] the metadata portion 132 is allocated to a first set of memories 106 of the multiple memories 106, 107, 108, 109 and the data portion 134 is allocated to a second set of memories 109 of the multiple memories 106, 107, 108, 109. Such an allocation may be made to improve performance of the processor 100 because the metadata is smaller than the data of the data structure 128, because the metadata is accessed more frequently than the data, a combination of these, and the like)…
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, having the teachings of Cao and Loh et al. before him/her, to modify the teachings of Cao with the teachings of Loh et al. on allocating memory to metadata because allocating a percentage of memory to store metadata in the fast access memory would improve performance of the processor because the metadata is smaller than the data of the data structure and the metadata is accessed more frequently than the data (Loh et al. [0022]).
Cao discloses two memory regions with each region having different page sizes. Loh et al. disclose a memory region with different sized subregions for storing metadata and data. The combination do not appear to explicitly teach that the first “and second memory regions each” have a percentage of memory configured to store metadata. However, it would have been obvious to one skilled in the art at the time of the invention, to duplicate Loh’s metadata/data configuration and apply it to both of Cao’s memory regions. The motivation for doing so would be to improve processor performance when accessing the multiple memory regions (Loh et al. [0022]).
Cao further discloses at paragraph [0012] that configuring VM memory with huge pages can allow certain processes running on the VM to perform more efficiently (i.e., run faster) by reducing translation lookaside buffer (TLB) misses. The combination of Cao and Loh et al. do not appear to explicitly teach “the amount of the metadata updated being smaller than if the same amount of memory were allocated from the first memory region.” However, Shirota et al. disclose:
…the amount of the metadata updated being smaller than if the same amount of memory were allocated from the first memory region ([0069] Increasing the page size reduces the necessary number of entries of the page table, and thereby can prevent the frequent occurrence of the TLB misses). 
Cao, Loh et al. and Shirota et al. are analogous art because Cao, Loh et al., and Shirota et al. teach memory management.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, having the teachings of Cao, Loh et al., and Shirota et al. before him/her, to modify the combined teachings of Cao and Loh et al. with the teachings of Shirota et al. that increasing page size reduces the amount of needed memory because using the larger page size would decrease the amount of needed metadata. 
Regarding claim 14, Cao et al. further disclose: 
The computing device of claim 10 wherein: 
…to selectively allocate a portion of the first or second multiple memory subregions of the first (FIG. 4A step 415 N-HP Allocated to Process) or second memory region (FIG. 4A step 420 HP Allocated to Process), respectively, includes to: 
allocate an amount of memory from the second memory region (FIG. 4A step 420 HP Allocated to Process) in response to the request (FIG. 4A step 410); and 
Cao does not appear to explicitly teach “the first and second memory regions each include an amount of memory configured to store metadata of the first and second multiple memory subregions, respectively; and…update metadata of the allocated amount of memory from the second memory region, the amount of the metadata updated being smaller than if the same amount of memory were allocated from the first memory region.” However, Loh et al. disclose:
the first…memory regions…include an amount of memory configured to store metadata (FIG. 1 DS portion 1 132 is metadata; [0022] the portions 132, 134 represent the metadata and data) of the first and second multiple memory subregions, respectively (FIG. 1 memories 106/107 corresponds to first subregion and memories 108/109 correspond to second subregion); and
…updating metadata of the allocated amount of memory ([0041] the metadata portion 132 is allocated to a first set of memories 106 of the multiple memories 106, 107, 108, 109 and the data portion 134 is allocated to a second set of memories 109 of the multiple memories 106, 107, 108, 109. Such an allocation may be made to improve performance of the processor 100 because the metadata is smaller than the data of the data structure 128, because the metadata is accessed more frequently than the data, a combination of these, and the like)…
The motivation for combining is based on the same rationale presented for rejection of claim 6.
Cao discloses two memory regions with each region having different page sizes. Loh et al. disclose a memory region with different sized subregions for storing metadata and data. The combination do not appear to explicitly teach that the first “and second memory regions each” have a percentage of memory configured to store metadata. However, it would have been obvious to one skilled in the art at the time of the invention, to duplicate Loh’s metadata/data configuration and apply it to both of Cao’s memory regions. The motivation for doing so would be to improve processor performance when accessing the multiple memory regions (Loh et al. [0022]).
Cao further discloses at paragraph [0012] that configuring VM memory with huge pages can allow certain processes running on the VM to perform more efficiently (i.e., run faster) by reducing translation lookaside buffer (TLB) misses. The combination of Cao and Loh et al. do not appear to explicitly teach “the amount of the metadata updated being smaller than if the same amount of memory were allocated from the first memory region.” However, Shirota et al. disclose:
…the amount of the metadata updated being smaller than if the same amount of memory were allocated from the first memory region ([0069] Increasing the page size reduces the necessary number of entries of the page table, and thereby can prevent the frequent occurrence of the TLB misses). 
.

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cao as applied to claim 1 above, and further in view of Shirota et al. 
Regarding claim 7, Cao does not appear to explicitly teach while Shirota et al. disclose:
The method of claim 1, further comprising: 
receiving, at the operating system, a request to convert a portion of the memory from the second memory region to the first memory region ([0042] As illustrated in FIG. 4, the OS includes an access controller 111; [0071] The access controller 111 can set the size of all pages included in the first data to the second page size, and, when the first page is read or written (when the first access is performed to read or write the first page), can change the page size of the first page from the second page size to the first page size); and 
in response to receiving the request, converting the portion of the memory from the second memory region into one or more first memory subregions having the first size smaller than the second size ([0073] The access controller 111 uses both the first and second page tables to perform the conversion processing for converting the virtual addresses allocated to the data requested to be accessed from the application into the physical addresses; [0074] the page size of the page accessed by execution of the second access (second page) is increased, and thereby, the number of entries of the page table can be reduced (the number of TLB misses can be reduced)).

Regarding claim 8, Cao does not appear to explicitly teach while Shirota et al. disclose:
The method of claim 1, further comprising: 
receiving, at the operating system, a request to convert a portion of the memory from the first memory region to the second memory region ([0042] As illustrated in FIG. 4, the OS includes an access controller 111; [0071] The access controller 111 can set the size of all pages included in the first data to the second page size, and, when the first page is read or written (when the first access is performed to read or write the first page), can change the page size of the first page from the second page size to the first page size); and 
in response to receiving the request, converting the portion of the memory from the first memory region into one or more second memory subregions having the second size larger than the first size ([0073] The access controller 111 uses both the first and second page tables to perform the conversion processing for converting the virtual addresses allocated to the data requested to be accessed from the application into the physical addresses; [0074] in addition to the reduction in the necessary number of entries of the page table due to the increase in the page size of the second page, the page size of the first page accessed by execution of the first access can be actively reduced as long as the number of TLB misses can be limited to a predetermined value (or as long as the size of the page table can be limited to a predetermined size). In this case, the page size of the first page is smaller than, for example, 4 KB, which is generally used by existing OSs for management, and is, for example, 1 KB, 512 bytes, 256 bytes, 128 bytes, 64 bytes, or 32 bytes).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, having the teachings of Cao and Shirota et al. before him/her, to modify the teachings of Cao with the teachings of Shirota et al. that change the page size because increasing the page size would reduce the number of the entries needed in the page table thereby reducing the number of TLB misses (Shirota et al. [0074]).
Regarding claim 15, Cao does not appear to explicitly teach while Shirota et al. disclose:
The computing device of claim 10 wherein the memory contains further instructions executable by the processor to cause the computing device to: 
receive, at the operating system, a request to convert a portion of the memory from the second memory region to the first memory region ([0042] As illustrated in FIG. 4, the OS includes an access controller 111; [0071] The access controller 111 can set the size of all pages included in the first data to the second page size, and, when the first page is read or written (when the first access is performed to read or write the first page), can change the page size of the first page from the second page size to the first page size); and 
in response to receiving the request, format the portion of the memory from the second memory region into one or more first memory subregions having the first size smaller than the second size ([0073] The access controller 111 uses both the first and second page tables to perform the conversion processing for converting the virtual addresses allocated to the data requested to be accessed from the application into the physical addresses; [0074] the page size of the page accessed by execution of the second access (second page) is increased, and thereby, the number of entries of the page table can be reduced (the number of TLB misses can be reduced)).
The motivation for combining is based on the same rationale presented for rejection of claim 7.
Regarding claim 16, Cao does not appear to explicitly teach while Shirota et al. disclose:
The computing device of claim 10 wherein the memory contains further instructions executable by the processor to cause the computing device to: 
receive, at the operating system, a request to convert a portion of the memory from the first memory region to the second memory region ([0042] As illustrated in FIG. 4, the OS includes an access controller 111; [0071] The access controller 111 can set the size of all pages included in the first data to the second page size, and, when the first page is read or written (when the first access is performed to read or write the first page), can change the page size of the first page from the second page size to the first page size); and 
in response to receiving the request, format the portion of the memory from the first memory region into one or more second memory subregions having the second size larger than the first size ([0073] The access controller 111 uses both the first and second page tables to perform the conversion processing for converting the virtual addresses allocated to the data requested to be accessed from the application into the physical addresses; [0074] in addition to the reduction in the necessary number of entries of the page table due to the increase in the page size of the second page, the page size of the first page accessed by execution of the first access can be actively reduced as long as the number of TLB misses can be limited to a predetermined value (or as long as the size of the page table can be limited to a predetermined size). In this case, the page size of the first page is smaller than, for example, 4 KB, which is generally used by existing OSs for management, and is, for example, 1 KB, 512 bytes, 256 bytes, 128 bytes, 64 bytes, or 32 bytes).
The motivation for combining is based on the same rationale presented for rejection of claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cao as applied to claim 1 above, and further in view of Shirota et al., and further in view of Renagarao et al. (US 2019/0108012).
Regarding claim 9, Cao does not appear to explicitly teach while Shirota et al. disclose:
The method of claim 1, further comprising: 
…maintaining a mapping of the first and second memory regions in the physical memory (FIG. 8 page tables) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, having the teachings of Cao and Shirota et al. before him/her, to modify the teachings of Cao with the teachings of Shirota et al. to maintain page tables because virtual memory mapping relies on page tables to store a correspondence relation on the basis of per page managed by the operation system (Shirota et al. [0025]).
Cao and Shirota et al. do not appear to explicitly teach “maintaining…data in the second memory region; updating data of the operating system in the first memory region while the data in the second memory region are maintained; and restarting the operating system upon completion of updating data of the operating system in the first memory region while the data in the second memory region is maintained.” However, Renagarao et al. disclose: 
upon receiving a command to update the operating system in the computing device ([0004] Technologies described herein enable a computing device to receive and apply software updates…The software update may include updates to the libraries of the OS as well as updates to the application), maintaining data in the second memory region ([0004] original version of the OS can be maintained in a first memory block and the updates of the OS can be maintained in a second memory block); 
updating data of the operating system in the first memory region while the data in the second memory region are maintained ([0038] installation of the system updates 108 on the first partition 106(1) resulting in at least some of the system components and the hibernation data having been updated. In the illustrated example, aspects of each system component have been updated and, therefore, the first partition 106(1) is shown to include…an updated OS 112(U); [0039] the updated system components are stored on the first partition 106(1) and the duplicative instances of the original system components (i.e., the drivers 110', the OS 112', the application 114', the registry 116', and the libraries 118') are stored on the second partition 106(2)); and 
restarting the operating system upon completion of updating data of the operating system in the first memory region while the data in the second memory region is maintained ([0035] In various embodiments, the computing device 102 may be configured to preserve one or more instances of the system components and/or the hibernation data 120 to retain an ability to repeatedly re-enter "mission ready" functional state (e.g., upon being power cycled or restarted); [0044] Once the updates are complete, the computing device 102 to allow users to repeatedly transition the computing device 102 from the resume ready state to the "mission ready" functional state. During such a transition, the write filter 140 can be enabled to allow user interaction with the OS and the applications without impacting the protected data. In the example shown in FIG. 2, the computing device 102 may enter the "mission ready" functional state from the first partition 106(1). Thus, the updated components and the updated hibernation data 120(U) are utilized).
Cao, Shirota et al. and Renagarao et al. are analogous art because Cao, Shirota et al., and Renagarao et al. teach memory management.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, having the teachings of Cao, Shirota et al., and Renagarao et al. before him/her, to modify the combined teachings of Cao and Shirota et al. with the teachings of Renagarao et al. that update an operating system because installing operating system updates in a first partition while maintaining data of the previous system on a second partition enables the computing system to remain in a “mission ready” function state during the update process (Renagarao et al. [0035]).

Claims 17 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Cao and Stansell et al. (US 2010/0077128).
Regarding claim 17, Cao et al. disclose: 
A method of computer memory management in a computing device having a processor operatively coupled ([0012] the system processor) to a physical memory (FIG. 2 Region 200 and Region 201 of VM Memory 130A; [0012] virtual machine (VM) memory pages are typically managed such that they are backed by physical pages), the processor executing instructions to provide an operating system in the computing device ([0018] the host operating system 104A can be the Linux operation system and the kernel 110A generally operates to manage access to physical memory by the applications running on the virtual machines. While the embodiment described herein refers to the Linux operating system, any operating system that can be configured to support two or more different memory page sizes is suitable), wherein the method comprising: 
…a size or percentage of the physical memory to be configured as a first memory region and a second memory region (FIG. 2 Region 200 and Region 201 of VM Memory 130A), wherein: 
the first memory region has first multiple memory subregions of a first size ([0020] a first virtual memory region 200 backed by physical memory pages (i.e. subregions) of a first size; FIG. 2 Non-Huge Pages 201); and 
the second memory region having second multiple memory subregions of a second size larger than the first size of the first memory region ([0020] a second, larger page size (i.e. subregions); FIG. 2 Huge Pages 202); 
configuring a first portion of the physical memory as the first multiple memory subregions having the first size according to the size or percentage of the physical memory ([0020] a first virtual memory region 200 backed by physical memory pages (i.e. subregions) of a first size; FIG. 2 Non-Huge Pages 201) in the configuration file (see Stansell et al. below); 
configuring a second portion of the physical memory as the second multiple memory subregions having the second size according to the size or percentage of the physical memory ([0020] a second, larger page size (i.e. subregions); FIG. 2 Huge Pages 202) in the configuration file (see Stansell et al. below); and 
concurrently tracking, with the operating system, status of the individual first and second memory subregions of the first and second memory regions of the physical memory, respectively ([0013] the entire state of the active VM (i.e., virtual device state(s) and process/application memory) is being continually monitored; [0018] the host operating system 104A can be the Linux operation system and the kernel 110A generally operates to manage access to physical memory by the applications running on the virtual machines).
Cao does not appear to explicitly teach “upon receiving an input to perform startup of the computing device, accessing a configuration file containing data indicating a size or percentage of the physical memory.” However, Stansell et al. disclose:
upon receiving an input to perform startup of the computing device, accessing a configuration file containing data indicating a size or percentage of the physical memory ([0023] The configuration file can specify requisite access to computing resources, such as initial physical memory allocated to the VM at startup, provided by the host computing platform)
Cao and Stansell et al. are analogous art because Cao teach and Stansell et al. teach memory management.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, having the teachings of Cao and Stansell et al. before him/her, to modify the teachings of Cao with the teachings of Stansell et al. to access a configuration file when performing startup of the computing device because the configuration file can specify requisite access to computing resources, such as initial physical memory allocated to the VM at startup, provided by the host computing platform (Stansell et al. [0023]).
Regarding claim 19, Cao further discloses: 
The method of claim 17 wherein: 
the first memory region supports a first set of memory management operations (FIG. 2 Ap. 200A State and V. Dev. State 225 in Non-Huge Pages 201; [0020] one or more of the processes or applications running on the VM can request to be allocated one or more non-huge pages 201 by the VMM 115A, and state 220A (data stored as a consequence of logical instructions associated with the process being executed by the HA computer system) resulting from and associated with the operation of the application can be stored in any of these pages. Also, virtual devices operating under the control of the VMM 115A to support any of the applications running on the VM 117A can also be allocated [non-]huge pages in order to store information (state 223A) needed by the applications to operate. The combination of the application state 220A and virtual device state 225 and the application state 223A comprises all of the state associated with the VM 117A running on the Host 101A); 
the second memory region support a second set of memory management operations (FIG. 2 APP. 223A State in Huge pages 202; [0012] certain virtualized network applications or processes can achieve better performance when they are allocated much larger, or so called huge pages. One such type of application is a virtual network function (VNF) which can have a high rate of memory modification due to a large volume of network packets being received and modified. The operation of a VNF can be optimized by placing network packet memory buffers in very large or huge pages; [0020]); and 
the first set is larger than the second set (FIG. 2 Non-Huge Pages hold App 220 A State and V. Dev. State 225 while Huge Pages hold App. 223A State).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cao and Stansell et al. as applied to claim 17 above, and further in view of Loh et al.
Regarding claim 18, Cao and Stansell et al. do not appear to explicitly teach while Loh et al. disclose: 
The method of claim 17 wherein: 
the first…memory regions…include a percentage of memory configured to store metadata (FIG. 1 DS portion 1 132 is metadata; [0022] the portions 132, 134 represent the metadata and data) correspodning to the first and second multiple memory subregions, respectively (FIG. 1 memories 106/107 corresponds to first subregion and memories 108/109 correspond to second subregion; The memories 106/107 comprise a percentage of the total memory available); and 
the amount of memory configured to store the metadata of the second multiple memory subregions is smaller than that of the first multiple memory subregions ([0022] the first portion 132 (such as the metadata of the data structure 128) is allocated to memory 106 of class I that provides faster access than the memory 109 to which the second portion 134 (such as the data of the data structure 128) is allocated. Such an allocation may be made to improve performance of the processor 100 because the metadata is smaller than the data of the data structure 128, because the metadata is accessed more frequently than the data, a combination of these, and the like).
Cao, Stansell et al., and Loh et al. are analogous art because Cao, Stansell et al., and Loh et al. teach memory management.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, having the teachings of Cao, Stansell et al., and Loh et al. 
Cao discloses two memory regions with each region having different page sizes. Loh et al. disclose a memory region with different sized subregions for storing metadata and data. The combination do not appear to explicitly teach that the first “and second memory regions each” have a percentage of memory configured to store metadata. However, it would have been obvious to one skilled in the art at the time of the invention, to duplicate Loh’s metadata/data configuration and apply it to both of Cao’s memory regions. The motivation for doing so would be to improve processor performance when accessing the multiple memory regions (Loh et al. [0022]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cao and Stansell et al. as applied to claim 17 above, and further in view of Shirota et al.
Regarding claim 20, Cao and Stansell et al. do not appear to explicitly teach while Shirota et al. disclose:
The method of claim 17, further comprising: 
receiving, at the operating system, a request to convert a portion of the memory from the second memory region to the first memory region ([0042] As illustrated in FIG. 4, the OS includes an access controller 111; [0071] The access controller 111 can set the size of all pages included in the first data to the second page size, and, when the first page is read or written (when the first access is performed to read or write the first page), can change the page size of the first page from the second page size to the first page size); and 
in response to receiving the request, formatting the portion of the memory from the second memory region into one or more first memory subregions having the first size smaller than the second size ([0073] The access controller 111 uses both the first and second page tables to perform the conversion processing for converting the virtual addresses allocated to the data requested to be accessed from the application into the physical addresses; [0074] in addition to the reduction in the necessary number of entries of the page table due to the increase in the page size of the second page, the page size of the first page accessed by execution of the first access can be actively reduced as long as the number of TLB misses can be limited to a predetermined value (or as long as the size of the page table can be limited to a predetermined size). In this case, the page size of the first page is smaller than, for example, 4 KB, which is generally used by existing OSs for management, and is, for example, 1 KB, 512 bytes, 256 bytes, 128 bytes, 64 bytes, or 32 bytes).
Cao, Stansell et al., and Shirota et al. are analogous art because Cao, Stansell et al., and Shirota et al. teach memory management.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, having the teachings of Cao, Stansell et al., and Shirota et al. before him/her, to modify the combined teachings of Cao and Stansell et al. with the teachings of Shirota et al. to maintain page tables because virtual memory mapping relies on page tables to store a correspondence relation on the basis of per page managed by the operation system (Shirota et al. [0025]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137